DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 7 and 20 are objected to because of the following informalities:  
Claim 7 recites “a collection chamber” in line 3 and should recite --the collection chamber--. 
Claim 20 recites “a collection chamber” in line 3 and should recite --the collection chamber--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is a method step in an apparatus claim which is indefinite. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 13 recites that the sample stabilizer is the dry anticoagulant powder which runs contrary to claim 10 that presents the anticoagulant powder as a separate and distinct element of the mixer. This contradiction renders claim 13 indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-9, 13-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by McKinnon et al. (US 20080312576 A1)(McKinnon).
In Regards to Claim 1: McKinnon teaches a biological fluid collection system adapted to receive a sample (see McKinnon paragraph [0003] “syringe for receiving blood, and in particular, to such a syringe that includes a housing having an interior blood collection receptacle for drawing blood from a patient and removing the blood from the receptacle for testing”), the 
In Regards to Claim 2: McKinnon further comprising a closure removably connectable with the first mixer member end (see McKinnon paragraph [0026] “cap positioned on the outlet or proximal end”; paragraph [0064] “outlet 90 is adapted to interconnect with a number of devices which will be described in further detail below, including a syringe with a plunger, a bulb, a valve, a seal or caps of various configurations”; and Figure 3).
In Regards to Claim 7: McKinnon teaches wherein the syringe assembly comprises: a barrel defining a collection chamber and having a first end, a second end, and a sidewall therebetween (see McKinnon paragraph [0062] “a syringe 2 is provided that includes the barrel 6 with a distal end 10 and a proximal end 14”; Figure 1); a stopper slidably disposed within the collection chamber of the barrel (see McKinnon paragraph [0082] “the position of the plunger is controlled by a post 226”), the stopper sized relative to the collection chamber to provide sealing engagement with the sidewall of the barrel, the stopper transitionable between a first stopper position, in which the stopper is a first distance from the first end of the barrel (see McKinnon paragraph [0083] “first position”), and a second stopper position, in which the stopper is a second distance from the first end of the barrel (see McKinnon paragraph [0083] “In a second position of use, shown in FIG. 20, the post 226 transitions the plunger 222 upwardly”), the second distance greater than the first distance (see McKinnon Figures 19 and 20); and a plunger having a first plunger end and a second plunger end (see McKinnon paragraph [0082] “plunger 222” and Figures 19 and 20), a portion of the first plunger end engaged with the stopper (see Figures 19 and 20), wherein movement of the plunger away from the first end of the barrel 
In Regards to Claim 8: McKinnon teaches wherein, with the syringe assembly connected to the mixer, the barrel is in fluid communication with the mixer (see McKinnon Paragraph [0070] “a first member or insert 98, which includes a receptacle 102, is adapted to be received by an internal volume 106 of a barrel or second member 110” and Figure 10).
In Regards to Claim 9: McKinnon teaches wherein the mixer effectuates distributed mixing of the sample stabilizer within the sample (see McKinnon paragraph [0028-0029] “methods are used to place the anticoagulant in the receptacle…to help prevent coagulation… mixing ball is used to excite the stored fluid sample prior to entering the testing device”).
In Regards to Claim 13: McKinnon teaches wherein the sample stabilizer is the dry anticoagulant powder (see McKinnon paragraph [0028] “anticoagulant coating…may be a powder or liquid”).
In Regards to Claim 14: McKinnon teaches wherein the sample is a blood sample (see McKinnon: Abstract “receiving a quantity of blood”).
In Regards to Claim 15: McKinnon teaches a biological fluid collection system adapted to receive a sample (see McKinnon paragraph [0003] “syringe for receiving blood, and in particular, to such a syringe that includes a housing having an interior blood collection receptacle for drawing blood from a patient and removing the blood from the receptacle for testing”), the biological fluid collection system comprising: a mixer (see McKinnon paragraph [0098] “a first member or insert 98”; paragraph [0074] “a mixing ball 158 is placed in a liquid bath containing 
In Regards to Claim 20: McKinnon teaches wherein the syringe assembly comprises: a barrel defining a collection chamber and having a first end, a second end, and a sidewall therebetween (see McKinnon paragraph [0062] “a syringe 2 is provided that includes the barrel 6 with a distal end 10 and a proximal end 14”; Figure 1); a stopper slidably disposed within the collection chamber of the barrel (see McKinnon paragraph [0082] “the position of the plunger is controlled by a post 226”), the stopper sized relative to the collection chamber to provide sealing engagement with the sidewall of the barrel, the stopper transitionable between a first stopper position, in which the stopper is a first distance from the first end of the barrel (see McKinnon paragraph [0083] “first position”), and a second stopper position, in which the stopper is a second distance from the first end of the barrel (see McKinnon paragraph [0083] “In a second position of use, shown in FIG. 20, the post 226 transitions the plunger 222 upwardly”), the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon et al. (US 20080312576 A1)(McKinnon) further in view of Ellis et al. (US 20140305196 A1)(Ellis).
In Regards to Claim 3: McKinnon teaches a biological fluid collection system with a closure (see McKinnon paragraph [0026] “cap positioned on the outlet or proximal end”), but is silent to wherein the closure comprises: a cap having a first cap end, a second cap end, and defining a cap channel therein, the cap having a pierceable self-sealing stopper within a portion of the cap channel and a cap connection portion at the second cap end; and an adapter having a first adapter end, a second adapter end having a first end and second end, and defining an adapter channel therein, the adapter having an adapter connection portion at the first adapter end, the cap connection portion removably connectable with the adapter connection portion.
Ellis teaches a biological fluid separation and testing system wherein the closure comprises: a cap (see Ellis paragraph [0041] “cap 32”) having a first cap end, a second cap end, and defining a cap channel therein, the cap having a pierceable self-sealing stopper (see Ellis Figure 1, element 36) within a portion of the cap channel and a cap connection portion at the second cap end (see Ellis Figure 1, element 86); and an adapter having a first adapter end, a second adapter end (see Ellis Figure 1, element 34 having a first end and second end), and defining an adapter channel therein, the adapter having an adapter connection portion at the first adapter end (see Ellis paragraph [0041] “a first threaded connection 38 can be provided between the tubular member 34 and the cap 32”), the cap connection portion removably connectable with the adapter connection portion (see Ellis paragraph [0041] “The first and second threaded connections 38, 39 enable the tubular member 34 and the actuator member 70 to be removed from the housing 30/cap 32”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the biological fluid collection system with a closure as taught by McKinnon with the 
In Regards to Claim 4: McKinnon teaches a biological fluid collection system with the cap connected to the adapter, the closure is connectable to a first blood collection device via the cap (see McKinnon paragraph [0026] “cap positioned on the outlet or proximal end”; paragraph [0064] “outlet 90 is adapted to interconnect with a number of devices which will be described in further detail below, including a syringe with a plunger, a bulb, a valve, a seal or caps of various configurations”; and Figure 3), but is silent to, wherein: with the cap disconnected from the adapter, the closure is connectable to a second blood collection device via the adapter.
Ellis teaches a biological fluid separation and testing system wherein: with the cap disconnected from the adapter, the closure is connectable to a second blood collection device via the adapter (see Ellis Figure 3, element 94 and paragraph [0043] “the NP needle interface can be attached to a standard needle assembly/blood collection set, as generally indicated by 94”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the biological fluid collection system as taught by McKinnon with the biological fluid collection device of Ellis in order to provide an interface “with any standard non-patient (NP) needle type interface” (see Ellis paragraph [0043]).
In Regards to Claim 5: McKinnon teaches a biological fluid collection system, but is silent to wherein the first blood collection device is a tube holder.
Ellis teaches a biological fluid separation and testing system wherein the first blood collection device is a tube holder (see Ellis paragraph [0023] “Fig. 5 is a cross-sectional view of the biological fluid collection device engaged with a tube holder in accordance 
In Regards to Claim 6: McKinnon teaches a biological fluid collection system, but is silent to wherein the second blood collection device is a line ending in a Luer.
Ellis teaches a biological fluid separation and testing system wherein the second blood collection device is a line ending in a Luer (see Ellis paragraph [0043] “device 10 would similarly interface with any standard non-patient (NP) needle type interface, as generally shown by 90. Examples of NP needle interfaces would be a tube holder 92 with a finger grip luer adapter (FGLA) attached, with a luer lock access device (LLAD) attached, or with a blood transfer device (BTD) attached”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the biological fluid collection system as taught by McKinnon with the biological fluid collection device engaged with a line ending in a Luer of Ellis in order to provide an interface “with any standard non-patient (NP) needle type interface” (see Ellis paragraph [0043]).
In Regards to Claim 16: McKinnon teaches a biological fluid collection system with a closure (see McKinnon paragraph [0026] “cap positioned on the outlet or proximal end”), but is silent to wherein the closure comprises: a cap having a first cap end, a second cap end, and defining a cap channel therein, the cap having a pierceable self-sealing stopper within a portion of the cap channel and a cap connection portion at the second cap end; and an adapter having a first adapter end, a second adapter end having a first end and second end, and defining an adapter 
Ellis teaches a biological fluid separation and testing system wherein the closure comprises: a cap (see Ellis paragraph [0041] “cap 32”) having a first cap end, a second cap end, and defining a cap channel therein, the cap having a pierceable self-sealing stopper (see Ellis Figure 1, element 36) within a portion of the cap channel and a cap connection portion at the second cap end (see Ellis Figure 1, element 86); and an adapter having a first adapter end, a second adapter end (see Ellis Figure 1, element 34 having a first end and second end), and defining an adapter channel therein, the adapter having an adapter connection portion at the first adapter end (see Ellis paragraph [0041] “a first threaded connection 38 can be provided between the tubular member 34 and the cap 32”), the cap connection portion removably connectable with the adapter connection portion (see Ellis paragraph [0041] “The first and second threaded connections 38, 39 enable the tubular member 34 and the actuator member 70 to be removed from the housing 30/cap 32”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the biological fluid collection system with a closure as taught by McKinnon with the cap of Ellis in order to reduce “the exposure of a blood” (see Ellis paragraph [0036]).
In Regards to Claim 17: McKinnon teaches a biological fluid collection system with the cap connected to the adapter, the closure is connectable to a first blood collection device via the cap (see McKinnon paragraph [0026] “cap positioned on the outlet or proximal end”; paragraph [0064] “outlet 90 is adapted to interconnect with a number of devices which will be described in further detail below, including a syringe with a plunger, a bulb, a valve, a seal or caps of various 
Ellis teaches a biological fluid separation and testing system wherein: with the cap disconnected from the adapter, the closure is connectable to a second blood collection device via the adapter (see Ellis Figure 3, element 94 and paragraph [0043] “the NP needle interface can be attached to a standard needle assembly/blood collection set, as generally indicated by 94”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the biological fluid collection system as taught by McKinnon with the biological fluid collection device of Ellis in order to provide an interface “with any standard non-patient (NP) needle type interface” (see Ellis paragraph [0043]).
In Regards to Claim 18: McKinnon teaches a biological fluid collection system, but is silent to wherein the first blood collection device is a tube holder.
Ellis teaches a biological fluid separation and testing system wherein the first blood collection device is a tube holder (see Ellis paragraph [0023] “Fig. 5 is a cross-sectional view of the biological fluid collection device engaged with a tube holder in accordance with an embodiment of the present invention”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the biological fluid collection system as taught by McKinnon with the biological fluid collection device engaged with a tube holder of Ellis in order to provide an interface “with any standard non-patient (NP) needle type interface” (see Ellis paragraph [0043]).
In Regards to Claim 19: McKinnon teaches a biological fluid collection system, but is silent to wherein the second blood collection device is a line ending in a Luer.
 (see Ellis paragraph [0043] “device 10 would similarly interface with any standard non-patient (NP) needle type interface, as generally shown by 90. Examples of NP needle interfaces would be a tube holder 92 with a finger grip luer adapter (FGLA) attached, with a luer lock access device (LLAD) attached, or with a blood transfer device (BTD) attached”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the biological fluid collection system as taught by McKinnon with the biological fluid collection device engaged with a line ending in a Luer of Ellis in order to provide an interface “with any standard non-patient (NP) needle type interface” (see Ellis paragraph [0043]).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon et al. (US 20080312576 A1)(McKinnon) further in view of Ivosevic et al. (US 20160103046 A1)(Ivosevic). 
In Regards to Claim 10: McKinnon teaches a biological fluid collection system with a mixer, but is silent to wherein the mixer comprises: a material including pores; and a dry anticoagulant powder within the pores of the material.
Ivosevic teaches a blood sampling management system comprising a mixing device wherein the mixing device comprises: a material including pores (see Ivosevic paragraph [0011] “material including pores”); and a dry anticoagulant powder within the pores of the material (see Ivosevic paragraph [0010] “a dry anticoagulant powder within the pores of the material”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the biological fluid collection system with a mixing member as taught by 
In Regards to Claim 11: McKinnon teaches a biological fluid collection system, but is silent to wherein the sample dissolves and mixes with the dry anticoagulant powder while passing through the material.
Ivosevic teaches a blood sampling management system comprising a mixing device that uses open cell foam wherein the sample dissolves and mixes with the dry anticoagulant powder while passing through the mixing device (see Ivosevic: Abstract “blood sample is exposed to and mixes with the anticoagulant powder while passing through the material”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the biological fluid collection system as taught by McKinnon with the blood sampling management using open cell foam of Ivosevic in order to “provide an effective passive blood mixing solution for applications where blood flows through a line” (see Ivosevic paragraph [0009]). 
In Regards to Claim 12: McKinnon teaches a biological fluid collection system, but is silent to wherein the material is an open cell foam.
Ivosevic teaches a blood sampling management wherein the material is an open cell foam (see Ivosevic: Abstract “material is an open cell foam”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the biological fluid collection system as taught by McKinnon with the blood sampling management 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/            Primary Examiner, Art Unit 3791